DETAILED ACTION
Prosecution History
	Claims 1-20 were filed.
	Claims 1 and 11 were amended.
	Claims 1-20 are pending and allowed.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	Englard et al. U.S. Patent No. 10,627,521 (“Englard”) discloses a method for controlling at least a first vehicle sensor includes receiving sensor data generated by one or more vehicle sensors that are configured to sense an environment through which the vehicle is moving, and identifying, based on the received sensor data, one or more current and/or predicted positions of one or more dynamic objects that are currently moving, or are capable of movement, within the environment.
	Nahari et al. U.S. Patent No. 8,244,026 (“Nahari”) teaches an apparatus for processing of a LiDAR point cloud of a ground scan, comprises: a point cloud input for receiving said LiDAR point cloud, a ground filter for filtering out points that belong to the ground from said point cloud, thereby to generate an elevation map showing features extending from the ground, an automatic feature search and recognition unit associated with said three dimensional graphical engine for searching said elevation map of said three-dimensional model to identify features therein and to replace points associated with said feature with a virtual object representing said feature, thereby to provide objects within said data; and a three-dimensional graphical renderer 
	Examiner also referenced Yang et al. U.S. Pub. No. 2018/0188038 (“Yang”) on the record. The reference shows, in Fig. 10A, a projection of the data on to a plane of an object that appears to be perpendicular to the sides of the ground vehicle, while the claimed invention which projects the data to a parallel plane to the sides of the ground vehicle.
Therefore, regarding independent claims 1 and 11, the prior art of record fails to teach or suggest the following claimed subject matter:
 “divide the filtered 3D LIDAR point cloud data into a plurality of clusters that only include filtered 3D LIDAR point cloud data that is parallel to the ground vehicle’s moving direction along a surface and within a configurable distance away from the ground vehicle;
project the plurality of clusters to a plane that is parallel to sides of the ground vehicle to generate an image…”
Claims 2-10 and 12-20 depend on allowable claims 1 and 11 respectively, and are therefore allowable due to their dependency on allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668